Action by the infant plaintiff, by her guardian ad litem, for personal injuries sustained by the infant while crossing Tremont avenue, borough of Bronx; and by the plaintiff Harry Rappaport for medical expenses and loss of services. Judgment in favor of defendants affirmed, with costs. No opinion. Present — McAvoy, Merrell, O’Malley, Townley and Untermyer, JJ.; O’Malley and Untermyer, JJ., dissent and vote for reversal and a new trial as to the defendant New York City Interborough Railway Company.